947 F.2d 946
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William GRANT, Defendant-Appellant.
No. 90-2166.
United States Court of Appeals, Sixth Circuit.
Nov. 4, 1991.

1
Before RYAN and BOGGS, Circuit Judges, and HOOD, District Judge*.

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
It is ORDERED that the judgment of conviction is affirmed.   While the district court erred in excluding as hearsay the proffered statement of the accused concerning alleged threats, the evidentiary error, in view of the overwhelming evidence of the accused's guilt, is harmless beyond a reasonable doubt.



*
 The Honorable Joseph M. Hood, U.S. District Court for the Eastern District of Kentucky, sitting by designation